DETAILED ACTION
This action is responsive to the Applicant’s response filed 9/09/22.
As indicated in Applicant’s response, claims 1, 5-10, 14-15, 17-19, 23 have been amended, claims 2-4, 11, 24 cancelled, and claims 27-28 added.  Claims 1, 5-10, 12-23, 25-28 are pending in the office action.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8-10, 12-13, 15-16, 18-21, 26 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Houbertz-Krauss et al, USPubN: 2013/0056910 (herein Hb_Krauss). in view of Baldeck et al, FR 3023012, “Three-Dimensional Printing Device”, (Translation), 01-01-2016, 6 pgs (herein Baldeck)
	As per claim 1, Hb_Krauss discloses a method for the lithography-based generative production of three- dimensional components (arbitrarily shaped ... elements, cylindrical substrates, structured device, prosthetics - para 0020), in which a material (material 6 - Fig. 2) solidifiable by exposure to electromagnetic radiation (laser beam, radiation, material to be consolidated ... in a form of a bath - para 0019; optical system, focusing unit is below the bath tank - para 0009; para 0052) is present in a tank (tank 10 - Fig. 2), 
	a construction platform is positioned at a distance (e.g. carrier unit 12 ... positionable in a z- direction - para 0074; carrier unit 12 - Fig. 2) from the tank bottom, material present between the construction platform and the tank bottom is position- selectively radiated (consolidated in the vicinity of the focus, used focusing optical system - para 0075; defined and accurate introduction of the laser beam into the material to be consolidated - para 0077; position of a at least one focus can be selected ... position and location in the material ... can be addressed ... defined point n the material in a focal range ... consolidated - para 0039) by a radiation unit (see above; radiation source – para 0046, 0052; laser source 1 – para 0071), 
	wherein the method comprises introducing the electro- magnetic radiation from a source (laser source – para 0009-0010; para 0046, 0052, source 1 – para 0071; Fig. 2-3 ) into the material (Fig. 3-4, 9, 11, 13; laser source 1 - para 0071; introduced through ... the bottom of the material container - para 0031; exposure ... through the bottom 11 of the material container ... optical system aranged underneath the ... container - para 0074) from below, through a tank bottom (bottom of the material container - para 0031) permeable to the electromagnetic radiation at least in certain areas (foci 5a, 5b, 5c - para 0082; container ... material that is permeable for the used laser beam - para 0009 - Notel: material positioning so that the material is consolidated at specific foci point - para 0029 - and permeability from aperture of at least .25 - claim 11, pg. 10, para 0079; material container permeable at some areas - see claim 11, pg. 10 - reads on bottom of the container being area-wise permeable to radiation/beam at respective focus/entry points – areas -  defined from a given aperture based on which simultaneous consolidation of voxels at plurality of locations - para 0033, 0036 - can be effectuated; e.g. with sub-beams - para 0103; claim 14, pg. 10), and successively focusing on focal points (; para 0029, 0033, 0036; foci 5a, 5b, 5c - para 0082; plurality of foci – para 0035) within the material by an optical imaging system (focusing optical system 3a, 3b – Fig. 3-4; para 0070-0071; mirror 2, focusing optical system - para 0074; Fig. 2; para 0089), whereby a volume element (voxels - para 0033-0036; focusing optical system … desired resolutiino or small voxels – para 0079) of the material respectively present at a focal point is solidified (consolidated n the vicinity of the focus … consolidated volume elements – para 0075; multiphoton polymerization of the material to be consolidated in its focal point … due to the intensity present there … one volume element … is consolidated per focus … for duration of the laser pulse - claim  11, pg. 10; para 0027, 0034, 0040), wherein the solidification is effected by multiphoton absorption (multiphoton polymerization of the material … in their focal point – claim 1, pg. 9), 
	wherein the method further comprises 
	changing a focal volume on the focal point is varied (para 0007, 0009-0013 - Note2: arrangement for alternatives in moving optical focusing unit in a given planar orientation while retaining a carrier motion in a Z-direction to obviate change in distance from the illumination or increase in focal point diameter for a material element so to retain a desired voxel resolution reads on changing the focal point volume at each volume element by effect of manipulating components of a optical focusing unit – such as movable mirrors – see para 0007 – for achieving desired resolution for each volume element being formed in accordance to a multi-foci multiphoton polymerization process of a target 3D material, without changing distance from the illumination source) at least once during the method such that each three-dimensional component (positioning systems, three-dimensional axis - para 0049-0050; focus relative to the substrate in xy plane, focus position in Z changes - para 0047; focus is moved in XY direction, resolution in axial Z direction - para 0013; movable focusing optical system … X-Y plane, carrier unit … Z-direction -  para 0009-0010; see Note2) is built up from solidified volume elements (multiphoton polymerization – para 0013; volume element … consolidated per focus for duration of the laser -para 0011) of different volumes, and 
	deflecting the electromagnetic radiation is deflected (deflection mirror 2 – para 0071; element 2 – Fig. 3-4) by a deflection unit disposed upstream of the optical imaging system and disposed downstream of the source of electromagnetic radiation (see deflector element 2 between source 1 and optical focusing system 3a, 3b – Fig. 3-4), in order to adjust the focal point (see para 0074 – Note3: use of deflector effect to redirect unfocused light onto a desired target as focused light reads on adjusting focal point illumination at a desired point) in a plane (see carrier unit – para 0037-0038) substantially parallel with the tank bottom,
	wherein the changing of the focal point volume is performed by at least one optical element (focal range is to be consolidated … 3D scanner can be used – para 0039; movable mirrors, scanner system – see para 0007; system of mirrors – Fig. 12; position the foci of the lens, scanner, movable mirrors … focus is moved in XY direction via movable mirrors – para 0013; by way of a system of mirrors – para 0081 – Note2: movable mirrors and scanner associated therewith to enable change of focus point positioning or impact of light on a element volume without altering the light source reads on focal point volume being changed via manipulation on a optical element) disposed in an optical path between the source of electromagnetic radiation (source 1 – Fig. 3-4) and the optical imaging system focusing (optical focusing system 3a, 3b – Fig. 3-4; focusing optical system 3 – para 0071, 0074, 0076) on the focal point (Foci 5a, 5b – Fig. 3-4), and/or
	wherein the changing of the focal point volume is performed by a variation of an effective numerical aperture (focusing optical system … numerical aperture of greater than 0.25 and is set – claim 1, pg 9; movable focusing optical system having a numerical aperture of greater than 0.25 – claim 12, pg. 10; see scanner to position the foci via movable mirrors … large aperture, low aperture restrictions …  carrier stationary Z-direction … moving the lens by means of a mirror … create high resolution – para 0013; para 0009; see Note2) of the optical imaging system (see optical focusing system from above), and/or
	A) Hb_Krauss does not explicitly disclose 
	wherein the changing of the focal point volume is performed by a variation of a beam diameter along the optical path. 
	Hb_Krauss discloses infinitesimal small volume elements can be made possible from adjusting laser intensity (para 0028); where for beam emitting in accordance to lower numerical aperture under 0.25, size expansion of voxels in Z-axis and lateral translation is significantly reduced (NA< 0.25 - para 0013); hence variation of a beam aperture or diameter (*) to achieve a change on a voxel precision is strongly suggested
	Further, Hb_Krauss discloses the well-known relationship between a focal plane and pupil of a lens in terms of consideration of a rather limited working distance (para 0005) from a radiation/light source to a focal point, such as of working distance of high-resolution lens with a numerical aperture of range NA=0.9 to 1.4, to achieve adequate accuracy in view of the different demands for exposure or absorbance properties in 3D materials, where a desired high resolution translated via small voxels (para 0079) has to observe the working distance from the lens source, otherwise good resolution has to be sacrificed when larger distance coverage is required to handle a given multiphoton structuring (para 0014); hence impact of distance from the light source over accuracy achieved for proper focal point corresponding to a desired resolution (low voxels) entails that smaller diameter of the focal point on the corresponding volume element requires a smaller working distance from the light source (to attain a good resolution).
	In line with the above working distance requirement, Baldeck discloses a 3D printer and multiphoton absorption-based material building using laser beam associated with variation of the focal volume affecting formation of a voxel (pg. 3) where diameter of this focal volume is being inversely proportional to lens aperture, so that if the aperture of the source lens is decreased, the voxels are stretched in the XY direction while their depth is increased in the Z-azis, which poses problem to accuracy of the printing; so that implementing voxels formation with a range of diameter to be observed therefor would be desirable; hence, adjustment made to sustain a desirable voxel diameter based on relationship that the narrower the lens aperture of the source light is, the more stretched is the diameter of a target voxel is recognized. 
	Therefore, based on optimizing a working distance of the light to obtain the best voxel resolution in Hb_Krauss, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement control of this volume element accuracy in Hb_Krauss so that high-resolution surrounding effect of changing of the focal point volume in relation to optimum size of a voxel diameter – as per Baldeck - is performed by a variation of a beam diameter along the optical path, such as controlling the aperture of the source lens at the radiation unit or varying light intensity – see (*); because
	the ultimate resolution desired to form volume elements in a 3D formation depends on light impact at the very foci point on which the focal diameter, depth thereof and light absorption should be balanced to attain the highest accuracy image description of the volume element being irradiated; and applying the inverse proportional relationship existing between spatial extension of a focal point (at a irradiated material element) and the diameter of light aperture as a criterion to adapt a means (such as to adjust diameter of incoming beam onto the volume element as part of other mechanims contributive to attaining the high-accuracy as set forth in Hb_Krauss), would fall under the ambit of equipment setting and the well-known purpose of a 3D material polymerization in which laser irradiation control and (programmable or physical) adjustment to point of impact by the beam on individual material element, (including absorption strength thereof and property of the material) are fundamental for achieving a desired high-resolution voxel.
	As per claim 5, Hb_Krauss discloses method according to claim 1, wherein the variation of the beam diameter is performed by a variable expansion optics or an adjustable aperture (refer to rationale A in claim 1 on basis of Baldeck).
	As per claim 6, Hb_Krauss discloses method according to claim 1, wherein the changing of the focal point volume (see Note2) is performed by the at least one optical element (refer to claim 1) disposed in the optical path between the source of electromagnetic radiation and the optical imaging system focusing on the focal point and 
	wherein the at least one optical element is comprised of a diffractive optical element (diffractive optical elements - para 0058; diffractive lenses - para 0028; DOEs - para 0055) and/or an optical lens (conventional lenses - para 0058; objective lenses - para 0079; object lenses, simple lenses - para 0013).
	As per claim 8, Hb_Krauss discloses (method according to claim 1), wherein changing of the focal point volume is performed by the variation of the beam diameter along the optical path (refer to rationale A in claim 1) and wherein the variation of the beam diameter is performed by at least one fast moving beam deflection system (see focal point adjusted per Note3 in claim 1).
	As per claim 9, Hb_Krauss discloses (method according to claim 1), wherein the effective numerical aperture of the optical imaging system is selected to be smaller than 0.8. (0.25 - claim 2, 11 – Note4: positioning and moving of optical elements for achieving aperture > 0.25 - reads on effective numerical aperture values or subset of a range of values being larger than .25 but smaller that 0.8)
	As per claim 10, Hb_Krauss discloses method according to claim 1, wherein the changing of focal point volume is performed in three spatial directions (positioning systems, three-dimensional axis - para 0049-0050; focus relative to the substrate in xy plane, focus position in Z changes - para 0047; focus is moved in XY direction, resolution in axial Z direction - para 0013) perpendicular to one another (x, y, z - Fig. 2).
	As per claim 12, Hb_Krauss discloses (method according to claim 1) wherein the construction platform is stepwisely lifted (created structure is lifted up from the substrate - para 0024-0025; stereolithography, generated layer by layer, consolidation of every layer - para 0002; succession of focused laser pulses ... volume element ... to be consolidated - para 0027 - Note3: successive focused laser steps for progressively, layer-by-layer consolidating 3D material with stage of lifting a created structure from a build substrate reads on successive steps of upward lifting in accordance to stepwise lift construction per multiphoton or lithography polymerization technique) during the ongoing build progress.
	As per claim 13, Hb_Krauss discloses (method according to claim 1) wherein the focal point is located at a distance from the tank bottom (distance of the consolidation range is defined from ... the bottom of the container - para 0030; values of 0.1mm to 2mm ... best for distance between the focus 5 and the bath bottom - para 0079; focus 5 - Fig. 2)
	As per claim 15, Krauss does not explicitly disclose (method according to claim 1), wherein on a surface of the component to be produced, volume elements are built of solidified volume elements with smaller volumes than solidified volume elements in the interior of the component.
	Hb_Krauss discloses importance of defining anchor point on the surface to be structured, where optimality of the laser hit based on observing this anchor point is best when the laser spot is smallest, and using this optimal observation to adjust geometry of the target structure when detection of such laser hit is large (anchor point ... microscopic camera ... aimed at the surface to be structured ... observe the laser spot ... when the latter is smallest the substrate is hit optimally - para 0041- 0042); hence comparative quality of laser hit at anchor point on the surface being small with respect to a large size of such hit entails solidification quality at a surface contact being more focused or optimal than (**) solification quality achieved past the defined surface point at the upper crust.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement use of laser observation points on surface of a target structure immersed in tank per Hb_Krauss’s focus consolidation approach so that anchor points and evaluation of size of laser spots thereof are criterion to the process of determining quality of a consolidated volume element, the quality thereof derived from the premise that observable anchor spots and size thereof represent a degree resolution effect upon consolidation of volume elements underlying corresonding laser spot on the surface (of the target component/object) such that smaller volumes of solidified material identified from the surface anchor size represent a higher quality and more focused yet smaller consolidation volume (per ** from above) than a larger representation of volume elements solidified past that anchor point and situated deeper in the interior of the target component; i.e. immediate volume elements identified from surface anchors are built of elements with smaller volumes but endowed with higher quality of resolution than solidified volume elements consolidated in the interior of the target material or component; because
	processing creteria established on generated anchor spots and focus point coverage at various surface entry points to the target material on basis of size observation includes consideration of complex influence of surface texture disparities, liquid immersion and loss of material after each consolidation, and a relative focusing depth achieved from anchoring a beam into specific anchor into a type of material would be part of a quality build that starts with identifying, each time, the extent of a focused consolidation in terms of width and depth considered from surface poin, the observed larger or smaller size thereof which in turn help the layer-by-layer build to derive quality of spot consolidation resolution at a given depth, isolating (mostly deeper) volume elements not reaching a desired level of consolidation quality, lifting created layers deemed satisfying a resolution criterion, and accordingly reconfigure beam directing or distribution and further anchor sports associated therewith, the latter for effect of the build process to be able to propagate higher quality consolidation to the remaining portions of the target material which have been extracted from a first level of focused solidification using size observation via a initial set of surface anchor points; i.e. via focused light extension to the consolidation process using a different set of surface anchor points.
	As per claim 16, Hb_Krauss does not explicitly disclose (method according to claim 1), wherein the largest focal point volume is larger than 1 µm3.  
	However, structural units of a given material, dependent on the used lens can be produced with size smaller than a range of 100nm to 100 µm (produced voxels, scaffolded structures -para 0028); hence a corresponding volume in terms of produced voxels (dimensions of 100nm to 100µm ) combined for forming a scaffolded 3D structure, such that each would have size larger than 1 µm3 of volume is intrinsically possible.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement size of volume formed from the laser path over scaffolded structure according to Hb Krauss’ s multiphoton polymerization technique so that the focal point volume is pre-established for volume elements procuded by this technique would be of size larger than 1 µm3 , per the range of voxels contemplated as part of the ‘scaffolded’ voxels production from above; because size of volume elements in the range of at least 1 µm3 can pre- establish a systematic elemental size unit which would be suited for a scale up build representing a target 3D object of any size, the build up formed from layer-by-layer adding of all elementary units (each as produced voxels of a defined size range), the adding per effect of systematically aggregating layer-specific consolidated volume units of at least µm3 realized with successive irradiations of the target material being exposed layer by later under the multiphoton additive polymerization method.
	As per claims 18-19, Hb_Krauss discloses device according to claim 17, wherein the at least one optical element is designed to change (refer to claim 1; see Note2: refer to claim 6) an effective numerical aperture (refer to rationale in claim 5 and Baldeck) of the optical imaging system; 
	wherein the at least one optical element is arranged for varying a beam diameter along the optical path. (refer to claim 1)
	As per claim 20, Hb_Krauss discloses device according to claim 18, wherein the at least one optical element is comprised of a variable expansion optics or an adjustable aperture. (refer to rejection of claim 5)
	As per claim 21, Hb_Krauss discloses device according to claim 18, wherein at least one optical element is comprised of a diffractive optical element and/or an optical lens.
	(refer to rejection of claim 9)
	As per claim 26, Hb_Krauss discloses device according to claim 17, wherein the radiation unit is arranged to adjust a focal point volume larger than 1 µm3
	(refer to rationale in claim 16)	
Claims 7, 22 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Houbertz-Krauss et al, USPubN: 2013/0056910 (herein Hb_Krauss). in view of Baldeck et al, FR 3023012, “Three-Dimensional Printing Device”, 01-01-2016, 6 pgs (herein Baldeck), and further in view of Shkolnik, USPubN: 2017/0225393 (herein Shkolnik)
	As per claim 7, Hb_Krauss discloses (method of claim 1) wherein the changing of the focal point volume is performed by the at least one optical element disposed in the optical path between (refer to claim 1) the source of electromagnetic radiation and the optical imaging system focusing on the focal point
	Hb_Krauss does not explicitly disclose wherein the at least one optical element comprises a beam forming system comprising two cylindrical lenses held at a variable distance relative to each other.
	Hb_Krauss discloses beam introduction (carrier) from a controllable z-axis distance respective to the tank bottom to define two foci onto the target plane (5a, 5b - Fig. 4) using a optical system, which enables convergence of two deflected beams into one foci point (foci 5 - Fig. 2)
	Similarly, Shkolnik discloses light source implemented from two cylinders manageable from a distance to generate convergence into one focus point through a transparent glass substrate permitting pinpoint radiation of a element on a target object (Fig. 2; para 0012) where the cylinder sources are movable to generate a tilt angle (theta 76a,76b respective the z-axis) contributive to a convergence point on the substrate as foci for vertically introduced beam to cause photo absorption and solidification of a 3-D object (para 0020)
	Therefore, based on Shkolnik’s effect of seeking a best distance from the substrate and the amount of aperture exposure to concentrate energy to consolidate a pinpointed element or voxel on the target object, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement light source in Shkolnik so that beam configuration would include an optical element that is configured from a beam forming system having two cylindrical lenses held at a variable distance relative to each other as set forth in Shkolnik approach, because
	light infused onto a surface material in split beams can benefit from small diameter effect of an intensity that has been divided into sub-beams (see Hb_Krauss: para 0036) whereby focal point stretching at each locally irradiated element (along a X-Y plane) would reduced in favor of achieving high-resolution volume pixel;
	cylinder light sources held from a distance can generate a delta tilt angle which can be size- wise managed for optimal focusing by means of varying positioning of the cylinders either along any horizontal axis to optimize focus intensity or along the vertical axis (per a tilt angle as set forth above) defining the optical path from the cylinders source to the permaable substrate as this flexibility of source positioning would enable adjustability of a merge point (from varying a tilt angle) on the substrate and controllable creation of a convergence point indicative of a optical resolution from which to solidify a volume element in accordance to the very focusing achieved from the combined horizontal and vertical manipulation of the cylinder sources.
	As per claim 22, Hb_Krauss discloses device according to claim 18, wherein the at least one optical element comprises a beam forming system including two cylindrical lenses held at a variable distance relative to each other. 
	(refer to rationale in claim 7)
Claims 14 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Houbertz-Krauss et al, USPubN: 2013/0056910 (herein Hb_Krauss). in view of Baldeck et al, FR 3023012, “Three-Dimensional Printing Device”, 01-01-2016, 6 pgs (herein Baldeck), and in view of DeMuth et al, USPubN: 2017/0232637 (herein DeMuth)
	As per claim 14, Hb_Krauss does not explicitly disclose (method according to claim 1), wherein the normal distance of the focal point from the tank bottom is kept constant at the changing focal point volume.
	Hb_Krauss discloses concern for accidental adhesion caused by insufficient gap between the bottom of a tank and the material of a given viscosity type being formed at the end of each consolidating step of stereolithography build process (para 0003) where maintaining of space separation between the support substrate and forming mold can be arranged with successive lifting of created structures to avert adhering artifacts from compromising the created layer of a mold (para 0024-0025) using 3 axes for facilitate the additive build per effect of manipulating or displacing components associated with the tank and the optical sources (moving lens ... y-direction, carrier ... movable in X and Z direction, carrier can be moved in a Z-direction - para 0038); hence maintaining a clear gap fixed between the tank bottom and the lowest layer of a target object via various type of movements is recognized.
	Separation a target material as vertical distance from a optical/lens source is shown in DeMuth powder based additive build or layer-by-layer consolidation (Fig. 3A; para 0083-0084), where vertical separation of a build platform respective to lens assembly final optics and a top created layer of the powder additive process, is to be maintained as fixed distance (para 0062); e.g. per effect of raising the optical assembly in the vertical increment commensurate with any added thickness of created layer, to maintain a separation gap dynamic with the optical assembly movement.
	Therefore, for one or more reasons that has to do maintaining a gap or vertical distance separating a created layer from optical source, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement use of tank immersion and additive creation of 3D object by layer-to-layer consolidation in Hb_Krauss approach so that in the course of various focused volume element consolidation instances, the gap or vertical separation deemed normal distance of the focal point from the tank bottom is to be kept constant at a varying focal point volume; per effect of lifting an added layer from a built mold immersed with the tank, or per effect of moving upwards the final optics element as per powder adding approach in DeMuth; because a constant vertical separation respective to a point of focus would not only sustain a optimal match between focus level and distance from the light source, thereby retain the high resolution characteristic of a consolidation instance intended for a volume point; but would also keep consistent and clear the immersion space separating the bottom of the layers of created material, from the bottom of the tank, so to not disrupt clear path of focusing sub-beam being instrumental to a intended generation of quality element volume.
Claims 27 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Houbertz-Krauss et al, USPubN: 2013/0056910 (herein Hb_Krauss). in view of Baldeck et al, FR 3023012, “Three-Dimensional Printing Device”, 01-01-2016, 6 pgs (herein Baldeck) in view of Kunishi et al, JP 2010192387, “Manufacturing Method of Conductive Pattern Forming Substrate”, (translation) 09-02-2010,15 pgs (herein Kunishi)
	As per claim 27, Hb_Krauss does not explicitly disclose (method according to claim 9), wherein the effective numerical aperture of the optical imaging system is selected to be smaller than 0.2.
	Hb_Krauss discloses that for numerical aperture implementation smaller than 0.25, effect of the beam emission on voxel disposed on the material surface can cause significant reduction (para 0013) in voxel expansion along the Z-axis as well as a lateral translation, on basis of constraints on proper focus in sustaining working distance of light source in the sense that large size material coupled with required wide light beam would be acceptance to forego high resolution (para 0014) as intended by the 3D solidification or multiphoton formation process.
	Kunishi discloses different size options for lens aperture from up of 50mm to even lower than 0.2 (middle pg. 11) for use with fomation of a type of material layer in accordance to a polymerization process such as via use of curved lens, which can be adapted with effective NA of less than 0.2 (pg. 11), even though in some embodiment the preferred NA would be > 0.5 to form double side substrate (top pg. 3).
	Thus, based on scenario of smaller size of material targeted in a multiphoton solidification where large light working distance is not required and where chance to achieve good resolution capability can be facilitated, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement selection of lenses in a radiation source to provide effective numerical aperture (NA) to the light destined to irradiate a multiphoton solidification process, so that the most effective numerical aperture of the optical imaging system is selected to be smaller than 0.2 – as per Kunishi’s approach - among a range of aperture values adaptable to various material type or size thereof; because
	depending on a material to radiate, a size lens selection with an effective NA being less than 0.2, which is smaller than standard aperture usage, would obviate unnecessary adjustments to the light source, optimize the working distance of the beam to its focal point without need to reposition the light source, achieve relatively deep absorbance formation (focal volume) on a material of a given type that does not require deep or intense light penetration, reduce significantly the need for additional translation made at the point of contact with a foci ( to help maintaining a constant lens working distance or containing size of a focal point under limit) in the sense that the very small aperture light source from the above NA selection can substantially eliminate the lateral or planar expansion of the focal point diameter, thereby, combined with achieving a deeper focal volume realized on the material, would liekly achieve high resolution voxels or high-resolution multiphoton 3D consolidating.
Claims 28 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Houbertz-Krauss et al, USPubN: 2013/0056910 (herein Hb_Krauss) in view of Kunishi et al, JP 2010192387, “Manufacturing Method of Conductive Pattern Forming Substrate” ( translation) 09-02-2010,15 pgs (herein Kunishi) 
	As per claim 28, Hb_Krauss discloses device according to claim 23, wherein the effective numerical aperture of the optical imaging system is selected to be smaller than 0.2.
	( all of which being addressed in claim 27)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 17, 23, 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Houbertz-Krauss et al, USPubN: 2013/0056910 (herein Hb_Krauss).
	As per claim 17, Hb_Krauss discloses a device for the lithography-based generative production of three- dimensional components (refer to claim 1), comprising: 
	a source of electromagnetic radiation (refer to claim 1), a tank with a tank bottom permeable (see Note1 in claim 1) to the radiation at least in certain areas, into which material to be solidified can be filled, 
	a construction platform held at an adjustable level above (refer to claim 1) the tank bottom, and a radiation unit (refer to claim 1) actuatable from below through the tank bottom for the position-selective radiation (refer to claim 1) of material present between the construction platform and the tank bottom (refer to claim 1),
	wherein the radiation unit comprises an optical imaging system (focusing optical system 3a, 3b – Fig. 3-4; para 0070-0071; mirror 2, focusing optical system - para 0074; Fig. 2; para 0089) for successively focusing the radiation on focal points (refer to claim 1) within the material by beam deflection(refer to claim 1), whereby a volume element of the material respectively present at a focal point is solidifiable (refer to claim 1; consolidate in its focal point ... volume element consolidated ... per focus - claim 11, pg. 10; volume element ... consolidated per focus - para 0011)  by multiphoton absorption,
	wherein the radiation unit further comprises at least one optical element (focal range is to be consolidated … 3D scanner can be used – para 0039; movable mirrors, scanner system – see para 0007; system of mirrors – Fig. 12; position the foci of the lens, scanner, movable mirrors … focus is moved in XY direction via movable mirrors – para 0013; by way of a system of mirrors – para 0081) disposed in an optical path between (refer to claim 1) the source of electromagnetic radiation and the optical imaging system, 
	which optical element is designed to change a focal volume (see above; focus is moved in XY direction via movable mirrors – para 0013; by way of a system of mirrors – para 0081; see Note2) on the focal point at least once during the production such that each three-dimensional component built up (refer to claim 1) from solidified volume elements of different volumes, 
	wherein the radiation unit comprises a deflection unit (refer to claim 1) disposed upstream of the optical imaging system and disposed downstream of the source of electromagnetic radiation (deflector element 2 between source 1 and optical focusing system 3a, 3b – Fig. 3-4), for deflecting the electromagnetic radiation and adjusting the focal point in a plane substantially parallel with the tank bottom.
	As per claim 23, Hb_Krauss discloses device according to claim 17, wherein the numerical aperture of the optical imaging system is selected to be smaller than 0.8. 
	(refer to rejection of claim 9)
	As per claim 25, Hb_Krauss discloses (device according to claim 17) wherein a control unit cooperating with the radiation unit (refer to claim 1) is provided for solidifying in successive radiation steps (focused laser pulse, successive single laser pulses - para 0027) volume elements (see voxels in claim 1) located in a layer on the construction platform (Fig. 2-4, 9, 11, 13; para 0002) so as to form a layer of pregiven geometry (different geometries can be created - para 0084; Fig. 2) by control of the radiation unit (refer to claim 1) and
	after the radiation steps adapting, for the layer, the relative position (moving the carrier out of the bath - para 0025; moving lens ... y-direction, carrier ... movable in X and Z direction, carrier can be moved in a Z-direction - para 0038; lifting-up - para 0024) of the construction platform to the tank bottom so as to successively build up the component in the desired shape (para 0084; substrate measured in situ ... surface related data obtained ... anchor point ... structure ; recorded its geometry ... defined orientation to the substrate surface - para 0042; geometry and size of producible structures - para 0073; structural geometry - para 0013 ).
Response to Arguments
Applicant's arguments filed 9/09/22 have been fully considered but they are not persuasive. Following are the Examiner’s observations in regard thereto.
(A)	Applicants have submitted that that Hb_Krauss cannot teach or anticipate changing a focal volume at least once during the 3D solidification process, since growing a volume during the 3D printing cannot be equated to focal volume being changed as claimed (Applicant's Remarks pg. 9).  Optical element disposed in an optical path  between the light source and the assembly of the optical focusing system has been cited in Hb_Krauss as performing operations to adjust focal point enlargment or control size (X-Y type) of the focal point, by means of scanner associated with movable mirrors to reduce lateral expansion effect of the voxel,  or readjust of the optical focusing responsive to moving effect of the mirrors, the readjusting of optical focusing enabling voxel formation to be in form of minimal sizes polymerization constituting mostly from contained lateral expansion of a focus point while deepening voxel formation in the Z-axis.  Hence, focal volume expansion (focus for a voxel resolution or focal point volume) being corrected or adjusted by way of an optical element (mirrors, scanner) cooperating with an optical focusing assembly (see assembly 3a, 3b – Fig. 3-4; para 0070-0071; mirror 2, focusing optical system - para 0074) and situated between a light source and the focusing context by this assembly is recognized.  Hence, alleging that optical element is not evidenced in Hb_Krauss to at least change focusing or focus volume once during a 3D solidification process is not persuasive.
(B )	Applicants have submitted that that the X-Y moving mirrors in Hb_Krauss cannot be same as a deflection unit disposed downstream from the radiation source and upstream from the optical assmbly (Applicant's Remarks pg. 10). Clearly, deflection unit 2 is shown in Fig. 3-4 as situated downstream from source 1 and upstream from optical assembly 3a, 3b for deflecting of unfocused light into a focused beam for the assembly (3a, 3b), which is called optical focusing assembly to support focus point (fp) adjusting or varying.   Applicant allegation is deemed largely non-persuasive.
( C )	Applicants have submitted that changing a focal point volume as previously recited in claims 2-4, is not taught by the mirror 2 in Hb_Krauss, nor is the changing of fp volume caused by a optical element as currently claimed (Applicant's Remarks pg. 11). The functionality of an optical element attached with the optical focusing assemly unit in Hb_Krauss has been explained in section A to control change or ajdust fp of a voxel when some movable mirrors (coupled with a scanner) are being displaced laterally to obviate adjust to the light working dstance that would otherwise be needed to correct a focal point as desired for a given voxel resolution belonging to a target material.  Thus, the optical element destined to change a voxel focal point disclose focal point volume changing effect during the illumination of a volume element during a multiphoton solidification by Hb_Krauss.  Thus, Applicants argument is not construed as very conclusive.
( D)	Applicants have submitted that that for claims 3-5, 8, 15-16, 18-20, 26, these claims depend on independent claims, and by virtue of the lack of teachings in Hb_Krauss from above, reconsideration of the state of rejection for these dependent claims is requested (Applicant's Remarks pg. 13 top).  The Applicant allegations over patentability of independent claims are to be referred back to the above section.
( E )	Applicants have submitted that for claims 7, 22, Shkolnik fails to cure to teach the feature of “changing focal point volume .. by optical element disposed … between source of radiation and optical imaging system … the optical element comprising …two cylindrical lenses” (Applicant's Remarks, pg.13 bottom). The above assertion has not been accompanied with detailed analytics made directly in reference to the 103 prongs as presented by the Office Action, thus, would be deemed a form of rebut without prima facie case merits.
( F)	For claim 14, Applicants have submitted that (Applicant's Remarks pg. 14 top) DeMuth does not satisfy the aforementioned deficiencies by Hb_Krauss, therefore reconsideration of this claim rejection is requested.	The Applicant’s allegations over patentability of any independent claims are to be referred back to the above section.
	In all, the claims stand rejected as set forth in the Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
Septembre 30, 2022